eo department of the treasury internal_revenue_service washington d c tax exempt and ee r oo jun uniform issue list tep ma so legend taxpayer a taxpayer b ira c company d amount e roth_ira x dear ak kk kkk rk ar this is in response to a ruling_request dated date from your authorized representative as supplemented by correspondence dated date in which you request relief under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations regulations the following facts and representations have been submitted in support of your ruling_request taxpayer a maintained a traditional individual_retirement_account ira c with company d on he converted ira c with a value of amount e to roth_ira x that is also maintained with company d both ira c and roth_ira x hold the same investment funds taxpayer a has provided the internal_revenue_service with documentation that supports the transfer of amount e to roth_ira x at the time of the conversion taxpayer a was married to taxpayer b taxpayer a filed his calendar_year federal_income_tax return federal form_1040 jointly with taxpayer b and reported the above transaction as a non-taxable distribution and rollover taxpayer a’s federal tax_return shows an adjusted_gross_income in excess of dollar_figure taxpayer a asserts that he was not made aware of the dollar_figure limit specified in sec_408a of the internal_revenue_code code by the certified_public_accountant cpa firm that prepared his federal_income_tax return although the cpa firm received forms 1099-r showing the converted amount e it erroneously treated the transaction involving amount e as a tax-free distribution and rollover and did not inform taxpayer a that transferring amounts from a traditional_ira to a roth_ira gave rise to a taxable_distribution from the traditional_ira additionally the cpa firm did not advise taxpayer a of the election required to recharacterize roth_ira x back to a traditional_ira taxpayer a first became aware of the above limitation and the need to recharacterize roth_ira x page back to a traditional_ira after hiring a new tax advisor in date taxpayer a represents he has not deposited or withdrawn funds from roth_ira x since the date of the transaction based on the foregoing facts and representations you have requested the following ruling that pursuant to sec_301_9100-1 and sec_301_9100-3 of the regulations taxpayer a is granted a period not to exceed days from the date of this ruling letter to make an election under sec_1_408a-5 of the federal_income_tax regulations i t regulations to recharacterize taxpayer a's roth_ira x to a traditional_ira with respect to your request for relief under sec_301_9100-3 of the regulations code sec_408a and sec_1_408a-5 of the income_tax regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under code sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax return for the year of contributions sec_1_408a-5 o a-6 of the i t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides in relevant part that an individual with adjusted_gross_income in excess of dollar_figure big_number for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 q a-2 of the i t regulations provides in summary that an individual with modified_adjusted_gross_income in excess of dollar_figure big_number for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 q a-2 further provides in summary that an individual and his spouse must file a joint federal tax_return to convert a traditional_ira to a roth_ira and that the modified_adjusted_gross_income subject_to the dollar_figure limit for a taxable_year is the modified agi derived from the joint_return using the couple's combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government page sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section in this case taxpayer a was ineligible to convert his ira c to roth_ira x since the modified_adjusted_gross_income on his joint federal_income_tax return exceeded the dollar_figure big_number limit specified in sec_408a of the code taxpayer a asserts he was not made aware of this limitation by the cpa firm that assisted him in preparing his federal form_1040 taxpayer a filed this request for sec_301 relief after filing his federal_income_tax return taxpayer a reasonably relied upon a qualified_tax professional cpa firm that prepared his return to alert him to the regulatory election at issue the cpa firm neither made nor advised taxpayer a to make the election to recharacterize his roth_ira x back to a traditional_ira with respect to your request for relief we believe that based on the information submitted and the representations contained herein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and that you have acted reasonably and in good_faith with respect to making the election to recharacterize your roth_ira x as a traditional_ira in addition we believe that granting relief will not prejudice the interests of the government specifically we conclude that you have met the requirements of clause v of sec_301_9100-3 of the regulations therefore you are granted a period of days from the date of the issuance of this letter_ruling to recharacterize your roth_ira x as a traditional_ira no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is based on the assumption that ira c and roth_ira x either meet or have met the requirements in code sec_408 and sec_408a where applicable respectively at all relevant times this ruling is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited by others as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative pese should you have any questions concerning this letter_ruling please contact at either or sincerely yours flo frances v sloan manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
